DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 12/06/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/13/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 12/06/2021 as modified by the amendment filed on xxx. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,222,358 has been reviewed and has been placed in the file.
Double Patenting - Withdrawn
The double patenting rejection is withdrawn per the filed terminal disclaimer noted above.

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,222,358.
Appl. No.: 17/543,044 – Claim 1. A method, comprising: 
US Pat. No.: 11,222,358 – Claim 1. A method, comprising: 
Appl. No.: 17/543,044 – Claim 1. labeling, by a server system comprising a processor, social media data, representative of statuses associated with a user identity, with type data representative of respective types of the statuses; 
US Pat. No.: 11,222,358 – Claim 1. receiving, by a server system comprising a processor, social media data representative of statuses associated with a first user identity; 
US Pat. No.: 11,222,358 – Claim 1. in response to the receiving, aggregating, by the server system, the statuses from social media accounts associated with the first user identity, resulting in aggregated status data; 
US Pat. No.: 11,222,358 – Claim 1. based on a model generated from machine learning applied to previous social media data representative of statuses associated with second identities other than the first user identity and based on the aggregated status data, 
US Pat. No.: 11,222,358 – Claim 1. labeling, by the server system, the statuses with type data representative of a type of status of the first user identity, wherein the model comprises supervised machine learning data and unsupervised machine learning data utilized to determine a percentage of the second identities that have been determined to have subscribed to a service; 
Appl. No.: 17/543,044 – Claim 1. matching, by the server system, first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained from a first source, wherein the second identity data is obtained from a second source that is different from the first source, wherein the first identity data comprises a previous location associated with the user identity, and wherein the second identity data is determined to be representative of the previous location; 
US Pat. No.: 11,222,358 – Claim 1. matching, by the server system, first identity data representative of the first user identity to second identity data representative of the first user identity, wherein the second identity data is obtained from a different source than a source from which the first identity data is obtained, wherein the first identity data comprises a previous location associated with the first user identity, and wherein the second identity data is determined to be representative of the previous location; and 
Appl. No.: 17/543,044 – Claim 1. generating, by the server system, prediction data, representative of a propensity of utilization of a service based on a credential associated with the user identity, based on the type data, the first identity data, and the second identity data; and 
US Pat. No.: 11,222,358 – Claim 1. based on the type data, generating, by the server system, prediction data representative of a propensity of a service to be utilized based on a credential associated with the first user identity; 
Appl. No.: 17/543,044 – Claim 1. in response to generating the prediction data, facilitating, by the server system, display of information associated with the prediction data at a display screen of a user equipment associated with the user identity.
US Pat. No.: 11,222,358 – Claim 1. in response to generating the prediction data, sending, by the server system, the prediction data to a user equipment for output to a display screen of the user equipment to the second user identity.
Appl. No.: 17/543,044 – Claim 2. The method of claim 1, further comprising: aggregating, by the server system, the statuses associated with the user identity from respective social media account services associated with the user identity, resulting in aggregated status data, wherein the labeling of the social media data comprises labeling the social media data further based on the aggregated status data.
US Pat. No.: 11,222,358 – Claim 1. in response to the receiving, aggregating, by the server system, the statuses from social media accounts associated with the first user identity, resulting in aggregated status data; 
US Pat. No.: 11,222,358 – Claim 1. based on a model generated from machine learning applied to previous social media data representative of statuses associated with second identities other than the first user identity and based on the aggregated status data, 
Appl. No.: 17/543,044 – Claim 3. The method of claim 1, wherein the social media data is first social media data, wherein the statuses are first statuses, wherein the user identity is a first user identity, and wherein the labeling comprises labeling the first social media data further based on an output of a machine learning model applied to second social media data representative of second statuses, authored prior to the first statuses and associated with second user identities that are distinct from the first user identity.
US Pat. No.: 11,222,358 – Claim 1. receiving, by a server system comprising a processor, social media data representative of statuses associated with a first user identity; 
US Pat. No.: 11,222,358 – Claim 1. in response to the receiving, aggregating, by the server system, the statuses from social media accounts associated with the first user identity, resulting in aggregated status data; 
US Pat. No.: 11,222,358 – Claim 1. based on a model generated from machine learning applied to previous social media data representative of statuses associated with second identities other than the first user identity and based on the aggregated status data, 
Appl. No.: 17/543,044 – Claim 4. The method of claim 3, wherein the output of the machine learning model is representative of a proportion of the second user identities that have been determined to have subscribed to the service.

Appl. No.: 17/543,044 – Claim 5. The method of claim 3, wherein the machine learning model is a supervised machine learning model, wherein the output of the supervised machine learning model is a first output, and wherein the generating of the prediction data comprises generating the prediction data further based on a second output of an unsupervised machine learning model applied to the type data.

Appl. No.: 17/543,044 – Claim 6. The method of claim 1, wherein the service is a telecommunications service associated with a telecommunications service provider.

Appl. No.: 17/543,044 – Claim 7. The method of claim 1, wherein the first identity data and the second identity data are representative of an email address associated with the user identity.

Appl. No.: 17/543,044 – Claim 8. The method of claim 1, wherein the rendering is first rendering, wherein the information is first information, and wherein the method further comprises: in response to the propensity of the utilization of the service, as represented by the prediction data, being greater than a threshold, facilitating, by the server system, second rendering of second information relating to the service to the display screen of the user equipment associated with the user identity.

Appl. No.: 17/543,044 – Claim 9. The method of claim 8, wherein the facilitating of the second rendering comprises facilitating the second rendering of the information relating to the service via a social media account that is associated with the social media data.

Appl. No.: 17/543,044 – Claim 10. A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
labeling social media data, representative of statuses associated with a user identity, with type data representative of respective types of the statuses; 
matching first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained via a first source and comprises a previous location associated with the user identity, and wherein the second identity data is obtained via a second source that is distinct from the first source and is determined to be representative of the previous location; 
generating prediction data, representative of a likelihood of utilization of a service in connection with the user identity, based on the type data, the first identity data, and the second identity data; and 
in response to generating the prediction data, facilitating display of information associated with the prediction data at a display screen of a user equipment associated with the user identity.

Appl. No.: 17/543,044 – Claim 11. The system of claim 10, wherein the operations further comprise: receiving the statuses associated with the user identity from a social media account service associated with the user identity; and generating the social media data by aggregating the statuses as received from the social media account service.

Appl. No.: 17/543,044 – Claim 12. The system of claim 10, wherein the social media data is first social media data, wherein the statuses are first statuses, wherein the user identity is a first user identity, and wherein the labeling comprises labeling the first social media data further based on an output of a machine learning model applied to second statuses, the second statuses being authored prior to the first statuses and associated with second user identities that are distinct from the first user identity.

Appl. No.: 17/543,044 – Claim 13. The system of claim 12, wherein the output of the machine learning model is representative of a percentage of the second user identities that have been determined to have subscribed to the service.

Appl. No.: 17/543,044 – Claim 14. The system of claim 12, wherein the machine learning model is a supervised machine learning model, wherein the output of the supervised machine learning model is a first output, and wherein the generating of the prediction data comprises generating the prediction data further based on a second output of an unsupervised machine learning model applied to the type data.

Appl. No.: 17/543,044 – Claim 15. The system of claim 10, wherein the service is a telecommunications service associated with a telecommunications service provider.

Appl. No.: 17/543,044 – Claim 16. A non-transitory machine readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
associating status data, representative of statuses associated with a user identity of a user subscribed to a social media account, with type data representative of respective types of the statuses; 
matching first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained via a first source and comprises a previous location associated with the user identity, and wherein the second identity data is obtained via a second source that is distinct from the first source and is determined to be representative of the previous location; 
generating prediction data, representative of a probability of utilization of a service by the user identity, based on the type data, the first identity data, and the second identity data; and 
in response to generating the prediction data, facilitating rendering of information associated with the prediction data at a display screen of a user equipment associated with the user identity.

Appl. No.: 17/543,044 – Claim 17. The non-transitory machine readable medium of claim 16, wherein the user identity is a first user identity, wherein the status data is first status data representative of first statuses associated with the user identity, and wherein the associating of the first status data with the type data comprises associating the first status data with the type data based on an output of a machine learning model applied to second status data representative of second statuses, originating prior to the first statuses and associated with second user identities that are distinct from the first user identity.

Appl. No.: 17/543,044 – Claim 18. The non-transitory machine readable medium of claim 17, wherein the output of the machine learning model is representative of a percentage of the second user identities that have been determined to have subscribed to the service.

Appl. No.: 17/543,044 – Claim 19. The non-transitory machine readable medium of claim 17, wherein the machine learning model is a supervised machine learning model, wherein the output of the supervised machine learning model is a first output, and wherein the generating of the prediction data comprises generating the prediction data further based on a second output of an unsupervised machine learning model applied to the type data.

Appl. No.: 17/543,044 – Claim 20. The non-transitory machine readable medium of claim 16, wherein the service is a telecommunications service associated with a telecommunications service provider.
The remaining independent claims contain feature similar to that of claim 1 and are rejected accordingly. The dependent claims are further rejected for their dependency upon a rejected independent base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for the facilitation of artificial intelligence predictions of telecommunications customers.
Claim 1 recites [a] method, comprising: labeling, by a server system comprising a processor, social media data, representative of statuses associated with a user identity, with type data representative of respective types of the statuses; matching, by the server system, first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained from a first source, wherein the second identity data is obtained from a second source that is different from the first source, wherein the first identity data comprises a previous location associated with the user identity, and wherein the second identity data is determined to be representative of the previous location; generating, by the server system, prediction data, representative of a propensity of utilization of a service based on a credential associated with the user identity, based on the type data, the first identity data, and the second identity data; and in response to generating the prediction data, facilitating, by the server system, display of information associated with the prediction data at a display screen of a user equipment associated with the user identity.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-9 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-15 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 16-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method, comprising:

No additional elements are positively claimed.
labeling, by a server system comprising a processor, social media data, representative of statuses associated with a user identity, with type data representative of respective types of the statuses;
This limitation includes the step(s) of: labeling, by a server system comprising a processor, social media data, representative of statuses associated with a user identity, with type data representative of respective types of the statuses. 
But for the server system and processor, this limitation is directed to processing (e.g., labeling or organizing) known information for the facilitation of artificial intelligence predictions of telecommunications customers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
labeling, by a server system comprising a processor, social media data…
matching, by the server system, first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained from a first source, wherein the second identity data is obtained from a second source that is different from the first source, wherein the first identity data comprises a previous location associated with the user identity, and wherein the second identity data is determined to be representative of the previous location;
This limitation includes the step(s) of: matching, by the server system, first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained from a first source, wherein the second identity data is obtained from a second source that is different from the first source, wherein the first identity data comprises a previous location associated with the user identity, and wherein the second identity data is determined to be representative of the previous location. 
But for the server system this limitation is directed to processing (e.g., matching or organizing) known information for the facilitation of artificial intelligence predictions of telecommunications customers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
matching, by the server system, first identity data representative of the user identity to second identity data…
generating, by the server system, prediction data, representative of a propensity of utilization of a service based on a credential associated with the user identity, based on the type data, the first identity data, and the second identity data; and
This limitation includes the step(s) of: generating, by the server system, prediction data, representative of a propensity of utilization of a service based on a credential associated with the user identity, based on the type data, the first identity data, and the second identity data. 
But for the server system this limitation is directed to processing (e.g., generating a prediction) known information for the facilitation of artificial intelligence predictions of telecommunications customers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
generating, by the server system, prediction data…
in response to generating the prediction data, facilitating, by the server system, display of information associated with the prediction data at a display screen of a user equipment associated with the user identity.
This limitation includes the step(s) of: in response to generating the prediction data, facilitating, by the server system, display of information associated with the prediction data at a display screen of a user equipment associated with the user identity. 
But for the server system and display screen, this limitation is directed to communicating known information (e.g., displaying, receiving, and transmitting information) for the facilitation of artificial intelligence predictions of telecommunications customers which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
in response to generating the prediction data, facilitating, by the server system, display of information associated with the prediction data at a display screen of a user equipment associated with the user identity.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to analyze and display data. 
Independent system claim 10 and CRM claim 16 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-9, 11-15, and 17-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims labeling data, matching data, generating prediction data, and displaying data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from the facilitation of artificial intelligence predictions of telecommunications customers. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 10, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Fan et al. 2017/0223065; in view of Tolvanen et al. 2015/0199744.
Claim 1. Fan et al. 2017/0223065 teaches A method (Fan et al. 2017/0223065 [Fig. 1; 0020 - method] FIG. 1 is an illustrative embodiment of a general computer system, on which a method of informational enrichment for interactive systems can be implemented, and which is shown and is designated 100. The computer system 100 can include a set of instructions that can be executed to cause the computer system 100 to perform any one or more of the methods or computer based functions disclosed herein. The computer system 100 may operate as a standalone device or may be connected, for example, using a network 101, to other computer systems or peripheral devices.), comprising: labeling, by a server system comprising a processor (Fan et al. 2017/0223065 [0021-0022 – servers and processors][0021] In a networked deployment, the computer system 100 may operate in the capacity of a server or as a client user computer in a server-client user network environment, or as a peer computer system in a peer-to-peer (or distributed) network environment. The computer system 100 can also be implemented as or incorporated into various devices, such as an call interceptor, an IVR, a context manager, an enrichment sub-system, a message generator, a message distributor, a rule engine, an IVR server, an interface server, a record generator, a data interface, a filter/enhancer, a script engine, a PBX, stationary computer, a mobile computer, a personal computer (PC), a laptop computer, a tablet computer, a wireless smart phone, a personal digital assistant (PDA), a global positioning satellite (GPS) device, a communication device, a control system, a web appliance, a network router, switch or bridge, a web server, or any other machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The computer system 100 can be incorporated as or in a particular device that in turn is in an integrated system that includes additional devices. In a particular embodiment, the computer system 100 can be implemented using electronic devices that provide voice, video or data communication. Further, while a single computer system 100 is illustrated, the term "system" shall also be taken to include any collection of systems or sub-systems that individually or jointly execute a set, or multiple sets, of instructions to perform one or more computer functions. [0022] As illustrated in FIG. 1, the computer system 100 includes a processor 110. A processor for a computer system 100 is tangible and non-transitory. As used herein, the term "non-transitory" is to be interpreted not as an eternal characteristic of a state, but as a characteristic of a state that will last for a period of time. The term "non-transitory" specifically disavows fleeting characteristics such as characteristics of a particular carrier wave or signal or other forms that exist only transitorily in any place at any time. A processor is an article of manufacture and/or a machine component. A processor for a computer system 100 is configured to execute software instructions in order to perform functions as described in the various embodiments herein. A processor for a computer system 100 may be a general purpose processor or may be part of an application specific integrated circuit (ASIC). A processor for a computer system 100 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device. A processor for a computer system 100 may also be a logical circuit, including a programmable gate array (PGA) such as a field programmable gate array (FPGA), or another type of circuit that includes discrete gate and/or transistor logic. A processor for a computer system 100 may be a central processing unit (CPU), a graphics processing unit (GPU), or both. Additionally, any processor described herein may include multiple processors, parallel processors, or both. Multiple processors may be included in, or coupled to, a single device or multiple devices.), social media data (Fan et al. 2017/0223065 [0076 – social network profile interpreted as social media data…] A context record can also include social/partnering company parameters. These kinds of parameters can be provided from accessible third party interactions, and may be obtained when a user selects an option-in choice for enabling access to the contextual data collaboration. In such a case, a context record can include a social network profile, preferences, and behavior clues, such as information that can be obtained from an online social network with permission from the caller. Partner companies may also include third-party data collection companies that compile profiles from many sources, such as from credit card companies that track purchases or credit events, social network companies that track social network usage, criminal history investigation companies that maintain databases of criminal record information, government databases that reflect information such as home ownership, marital status and tax compliance. Third-party data collection companies may maintain profiles of users as a business, and make the profiles available on demand for a fee or as part of a subscription service. Therefore, a contact context manager may even selectively determine when to request a profile from a third party service that maintains profile, such as when the contact context manager recognizes that the caller is a new customer for which little information is otherwise available.), representative of statuses associated with a user identity, with type data representative of respective types of the statuses (Fan et al. 2017/0223065 [0041 - Context information may include many different types of data] As described, the enterprise call center internal customer data and business processes 270 and the existing customer profile database 260 are used to facilitate operations for the situational-aware IVR 230 as well as to facilitate provisioning contextual data for the contact context manager 240. Additionally, the carrier voice over internet protocol provider analytics 250 are also used to provide context and generalized analysis results for customer data to the contact context manager 240. Context information may include many different types of data including basic information such as caller profile information, location, subscription information, known preferences, and information suggestive of a reason the caller may be calling.); matching, by the server system, first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained from a first source, wherein the second identity data is obtained from a second source that is different from the first source (Fan et al. 2017/0223065 [0041 - Context information may include many different types of data including basic information such as caller profile information, location…] As described, the enterprise call center internal customer data and business processes 270 and the existing customer profile database 260 are used to facilitate operations for the situational-aware IVR 230 as well as to facilitate provisioning contextual data for the contact context manager 240. Additionally, the carrier voice over internet protocol provider analytics 250 are also used to provide context and generalized analysis results for customer data to the contact context manager 240. Context information may include many different types of data including basic information such as caller profile information, location, subscription information, known preferences, and information suggestive of a reason the caller may be calling.[0071 - context manager 440 captures important customer information from both internal and external sources to generate a context record for the customer] As described above, the contact context manager 440 captures important customer information from both internal and external sources to generate a context record for the customer. This data will be used to improve the quality of customer interaction. The contact context manager 440 can also communicate with an enterprise contact center's backend business processes to enable the caller to conduct various important functions in a self-service mode.), wherein the first identity data comprises a previous location associated with the user identity, and wherein the second identity data is determined to be representative of the previous location (Fan et al. 2017/0223065 [0077 - context record may also include location and related parameters, including a current location and location history] A context record may also include location and related parameters, including a current location and location history, location environmental information such as temperature, noise level, motion, and available/unavailable channels for communications. Environmental information may also include information such as snow and rain amounts that have occurred, are occurring, or are expected to occur.); generating, by the server system, prediction data, representative of a propensity of utilization of a service based (Fan et al. 2017/0223065 [0043 - predicted usage information or a prediction of a service that is to be offered] Contextual information may include information available implicitly from calls automatically, such as a caller's phone number, a location of a caller, and information derivable from the caller's phone number and location. Additionally, explicit contextual information may be obtained by asking the caller directly, or by searching known data stores including customer information for a business entity that provides an IVR system. This explicit information may include account numbers, phone numbers different from the calling phone number, pass code, script menu selections, account subscription information, information from social networks, trouble status for existing trouble tickets, support and order status for existing orders, outage information that the caller may be calling about and so on. Outage information may be based on previous reports from other customers or company personnel, or may be based on proactive line testing performed based on the caller initiating the call. Contextual information may also be derived contextual information obtained based on applying implicit and explicit attributes based on rules or using models. Derived contextual information can include contextual data that does not already exist, such as predicted usage information or a prediction of a service that is to be offered to a caller. Derived contextual information may also include Big Data analytic results derived from analyzing large amounts of information for a large group of people with similar demographic characteristics to the caller. Big Data analytics may be provided from the entity that provides the IVR system, may be provided by the telecommunication carrier that carries the communication to the entity that provides the IVR system, or may be provided by a 3rd party analytic firm.) on a credential associated with the user identity, based on the type data (Fan et al. 2017/0223065 [0041 - Context information may include many different types of data] As described, the enterprise call center internal customer data and business processes 270 and the existing customer profile database 260 are used to facilitate operations for the situational-aware IVR 230 as well as to facilitate provisioning contextual data for the contact context manager 240. Additionally, the carrier voice over internet protocol provider analytics 250 are also used to provide context and generalized analysis results for customer data to the contact context manager 240. Context information may include many different types of data including basic information such as caller profile information, location, subscription information, known preferences, and information suggestive of a reason the caller may be calling.), the first identity data, and the second identity data; and in response to generating the prediction data, facilitating, by the server system, display of information associated with the prediction data (Fan et al. 2017/0223065 [0043 – prediction or predicted information] Contextual information may include information available implicitly from calls automatically, such as a caller's phone number, a location of a caller, and information derivable from the caller's phone number and location. Additionally, explicit contextual information may be obtained by asking the caller directly, or by searching known data stores including customer information for a business entity that provides an IVR system. This explicit information may include account numbers, phone numbers different from the calling phone number, pass code, script menu selections, account subscription information, information from social networks, trouble status for existing trouble tickets, support and order status for existing orders, outage information that the caller may be calling about and so on. Outage information may be based on previous reports from other customers or company personnel, or may be based on proactive line testing performed based on the caller initiating the call. Contextual information may also be derived contextual information obtained based on applying implicit and explicit attributes based on rules or using models. Derived contextual information can include contextual data that does not already exist, such as predicted usage information or a prediction of a service that is to be offered to a caller. Derived contextual information may also include Big Data analytic results derived from analyzing large amounts of information for a large group of people with similar demographic characteristics to the caller. Big Data analytics may be provided from the entity that provides the IVR system, may be provided by the telecommunication carrier that carries the communication to the entity that provides the IVR system, or may be provided by a 3rd party analytic firm.) at a display screen of a user equipment associated with the user identity (Fan et al. 2017/0223065 [0024 – display unit and display screen] As shown, the computer system 100 may further include a video display unit 150, such as a liquid crystal display (LCD), an organic light emitting diode (OLED), a flat panel display, a solid state display, or a cathode ray tube (CRT). Additionally, the computer system 100 may include an input device 160, such as a keyboard/virtual keyboard or touch-sensitive input screen or speech input with speech recognition, and a cursor control device 170, such as a mouse or touch-sensitive input screen or pad. The computer system 100 can also include a disk drive unit 180, a signal generation device 190, such as a speaker or remote control, and a network interface device 140.).
Fan et al. 2017/0223065 may not expressly discloses the “identity and location” features, however, Tolvanen et al. 2015/0199744 teaches (Tolvanen et al. 2015/0199744 [0078 - Unique identifier-based matching may compare a first and second identifier provided by different data sources] Unique identifier-based matching may compare a first and second identifier provided by different data sources (e.g., identifier assigned to a previously-generated cluster for a series of data fields, identifier determined by a certification data source, NPI, etc.). Each character from the first identifier may be sequentially compared with each character from the second identifier. In some embodiments, the comparison is expedited by comparing an identifier length or other aspects of the identifier (e.g., a portion of the identifier, only the characters in the identifier, etc.) in order to determine the distance between the two identifiers. [0154 - Some of the data sources may identify the first location and some data sources may identify the second location] A plurality of data for a particular data field may be accurate and the optimum cluster may include one or more entries from the plurality of data. For example, a particular caregiver may be located at more than one location (e.g., 101 Main Street and 200 Beta Way, etc.). Some of the data sources may identify the first location and some data sources may identify the second location. When the confidence of each data source and/or data field is somewhat similar or exceeds a threshold, both locations may be associated with the optimum cluster. In this example, the caregiver may work out of location "101 Main Street" on Monday-Tuesday-Wednesday, and work out of location "200 Beta Way" on Friday-Saturday. Both locations may be helpful to display for potential and current care seekers.) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Fan et al. 2017/0223065 to include the features as taught by Tolvanen et al. 2015/0199744. One of ordinary skill in the art would have been motivated to do so in order to compare, match, and organize data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Appl. No.: 17/543,044 – Claim 10. A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
labeling social media data, representative of statuses associated with a user identity, with type data representative of respective types of the statuses; 
matching first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained via a first source and comprises a previous location associated with the user identity, and wherein the second identity data is obtained via a second source that is distinct from the first source and is determined to be representative of the previous location; 
generating prediction data, representative of a likelihood of utilization of a service in connection with the user identity, based on the type data, the first identity data, and the second identity data; and 
in response to generating the prediction data, facilitating display of information associated with the prediction data at a display screen of a user equipment associated with the user identity.
Claim 10, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Appl. No.: 17/543,044 – Claim 16. A non-transitory machine readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
associating status data, representative of statuses associated with a user identity of a user subscribed to a social media account, with type data representative of respective types of the statuses; 
matching first identity data representative of the user identity to second identity data representative of the user identity, wherein the first identity data is obtained via a first source and comprises a previous location associated with the user identity, and wherein the second identity data is obtained via a second source that is distinct from the first source and is determined to be representative of the previous location; 
generating prediction data, representative of a probability of utilization of a service by the user identity, based on the type data, the first identity data, and the second identity data; and 
in response to generating the prediction data, facilitating rendering of information associated with the prediction data at a display screen of a user equipment associated with the user identity.
Claim 16, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 2. Fan et al. 2017/0223065 further teaches The method of claim 1, further comprising: aggregating, by the server system, the statuses associated with the user identity from respective social media account services associated with the user identity, resulting in aggregated status data (Fan et al. 2017/0223065 [0041 - Context information may include many different types of data interpreted as aggregated status data] As described, the enterprise call center internal customer data and business processes 270 and the existing customer profile database 260 are used to facilitate operations for the situational-aware IVR 230 as well as to facilitate provisioning contextual data for the contact context manager 240. Additionally, the carrier voice over internet protocol provider analytics 250 are also used to provide context and generalized analysis results for customer data to the contact context manager 240. Context information may include many different types of data including basic information such as caller profile information, location, subscription information, known preferences, and information suggestive of a reason the caller may be calling.), wherein the labeling of the social media data comprises labeling the social media data further based on the aggregated status data (Fan et al. 2017/0223065 [0061 - enhance the contextual information provided by supplementing the contextual information to "fill in the blanks" or by combining pieces of otherwise disparate contextual information to form a more complete contextual record] Additionally, enterprise call center internal customer data business processes 470 and existing customer profile 460 may be used to provide information to the contact context manager 440. The contextual information is provided to a context contact manager (CCM) data interface 441, which in turn provides the contextual information to a CCM database 443. A CCM information filter/enhancer 448 filters the contextual information to a limited amount determined most likely to be useful to incoming call. A context record generator 445 may piece the various filtered and/or enhanced contextual information into a context record, and interact with a CCM IVR interface server 446 to provide the context information to the situational-aware IVR 430 so that a particular script can be selected or modified based on the contextual information. The CCM information filter/enhancer 448 may filter the contextual information provided by eliminating information deemed most likely to not be relevant to an incoming call. The CCM information filter/enhancer 448 may also enhance the contextual information provided by supplementing the contextual information to "fill in the blanks" or by combining pieces of otherwise disparate contextual information to form a more complete contextual record that may be relevant to the incoming call. [0076 – building a context record interpreted as aggregated status data] A context record can also include social/partnering company parameters. These kinds of parameters can be provided from accessible third party interactions, and may be obtained when a user selects an option-in choice for enabling access to the contextual data collaboration. In such a case, a context record can include a social network profile, preferences, and behavior clues, such as information that can be obtained from an online social network with permission from the caller. Partner companies may also include third-party data collection companies that compile profiles from many sources, such as from credit card companies that track purchases or credit events, social network companies that track social network usage, criminal history investigation companies that maintain databases of criminal record information, government databases that reflect information such as home ownership, marital status and tax compliance. Third-party data collection companies may maintain profiles of users as a business, and make the profiles available on demand for a fee or as part of a subscription service. Therefore, a contact context manager may even selectively determine when to request a profile from a third party service that maintains profile, such as when the contact context manager recognizes that the caller is a new customer for which little information is otherwise available. [0076 – social network profile] A context record can also include social/partnering company parameters. These kinds of parameters can be provided from accessible third party interactions, and may be obtained when a user selects an option-in choice for enabling access to the contextual data collaboration. In such a case, a context record can include a social network profile, preferences, and behavior clues, such as information that can be obtained from an online social network with permission from the caller. Partner companies may also include third-party data collection companies that compile profiles from many sources, such as from credit card companies that track purchases or credit events, social network companies that track social network usage, criminal history investigation companies that maintain databases of criminal record information, government databases that reflect information such as home ownership, marital status and tax compliance. Third-party data collection companies may maintain profiles of users as a business, and make the profiles available on demand for a fee or as part of a subscription service. Therefore, a contact context manager may even selectively determine when to request a profile from a third party service that maintains profile, such as when the contact context manager recognizes that the caller is a new customer for which little information is otherwise available.).

Claim 6. Fan et al. 2017/0223065 further teaches The method of claim 1, wherein the service is a telecommunications service associated with a telecommunications service provider (Fan et al. 2017/0223065 [Claim 1] 1. A method, comprising: intercepting, in a telecommunications network, a session initiation protocol message used to initiate a communication, the session initiation protocol message being intercepted prior to terminating at a recipient computer configured to provide interactive services for the communication; determining, based on predetermined rules, supplemental information to provide to the recipient computer of the communication to be initiated; inserting, using a computer processor of an intermediary computer, the supplemental information into the session initiation protocol message prior to the terminating at the recipient computer; and routing the session initiation protocol message with the supplemental information to the recipient computer that provides the interactive services for the communication, wherein the interactive services are provided based at least in part on the supplemental information.).
Appl. No.: 17/543,044 – Claim 20. The non-transitory machine readable medium of claim 16, wherein the service is a telecommunications service associated with a telecommunications service provider.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Fan et al. 2017/0223065; in view of Tolvanen et al. 2015/0199744; in view of Knab et al. US 10,929,890.
Claim 7. The method of claim 1, Fan et al. 2017/0223065 may not expressly discloses the following features, however, Knab et al. US 10,929,890 teaches wherein the first identity data and the second identity data are representative of an email address associated with the user identity (Knab et al. US 10,929,890 [Claim 1] 1. A system for customizing a webpage with personal, electronically generated content provided to a user computer over a network, said system comprising: a processor; a memory coupled to the processor; wherein the webpage is accessible by the processor via the network; computer-readable instructions stored in the memory, that when executed by the processor, cause the processor to perform the operations of (i) associating a plurality of user online identifiers under a master ID by matching at least one of a user's name, physical address, and email address associated with a first user online identifier to at least one of a user's name, physical address and email address associated with a second user online identifier, and placing the master ID and associated plurality of user online identifiers in a database that comprises user online identifiers organized under master IDs, (ii) tracking, storing and maintaining user data under the master ID, wherein the user data comprise user interaction information that has a connection to at least one of the user online identifiers matched to said master ID, (iii) defining or associating content usage parameters with each of the plurality of user online identifiers based on a user ID confidence level for each of the plurality of user online identifiers, (iv) providing, identifying, or selecting a target user online identifier for a user, (v) running an automated procedure for comparing the target user online identifier obtained in operation (iv) to the plurality of user online identifiers, based on the user data for each master ID, in the database and, when a match is found, identifying, selecting, and storing the master ID corresponding to the match found, (vi) generating preliminary electronic content using the user online behavior for one or more of the user online identifiers associated with the stored master ID, wherein the preliminary electronic content identifies one or more entries in a product taxonomy tree that are predicted to be of interest to the user, (vii) generating personalized content by applying a set of content usage parameters corresponding to the target user online identifier, and (viii) displaying the personalized content generated in operation (vi) on a display of the user's computer; wherein the plurality of user online identifiers comprises at least one of at least two user accounts, at least two email addresses, at least two unique tracking identifiers, and at least two IP addresses.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Fan et al. 2017/0223065 to include the email address features as taught by Knab et al. US 10,929,890. One of ordinary skill in the art would have been motivated to do so in order to associate a user with a known email address which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

No Prior-art Rejection / Potentially Allowable
Claims 3-5, 8, 9, 11-15, 17-19 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are further rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appl. No.: 17/543,044 – Claim 3. The method of claim 1, wherein the social media data is first social media data, wherein the statuses are first statuses, wherein the user identity is a first user identity, and wherein the labeling comprises labeling the first social media data further based on an output of a machine learning model applied to second social media data representative of second statuses, authored prior to the first statuses and associated with second user identities that are distinct from the first user identity.
Appl. No.: 17/543,044 – Claim 4. The method of claim 3, wherein the output of the machine learning model is representative of a proportion of the second user identities that have been determined to have subscribed to the service.
Appl. No.: 17/543,044 – Claim 5. The method of claim 3, wherein the machine learning model is a supervised machine learning model, wherein the output of the supervised machine learning model is a first output, and wherein the generating of the prediction data comprises generating the prediction data further based on a second output of an unsupervised machine learning model applied to the type data.
Appl. No.: 17/543,044 – Claim 8. The method of claim 1, wherein the rendering is first rendering, wherein the information is first information, and wherein the method further comprises: in response to the propensity of the utilization of the service, as represented by the prediction data, being greater than a threshold, facilitating, by the server system, second rendering of second information relating to the service to the display screen of the user equipment associated with the user identity.
Appl. No.: 17/543,044 – Claim 9. The method of claim 8, wherein the facilitating of the second rendering comprises facilitating the second rendering of the information relating to the service via a social media account that is associated with the social media data.
Appl. No.: 17/543,044 – Claim 11. The system of claim 10, wherein the operations further comprise: receiving the statuses associated with the user identity from a social media account service associated with the user identity; and generating the social media data by aggregating the statuses as received from the social media account service.
Appl. No.: 17/543,044 – Claim 12. The system of claim 10, wherein the social media data is first social media data, wherein the statuses are first statuses, wherein the user identity is a first user identity, and wherein the labeling comprises labeling the first social media data further based on an output of a machine learning model applied to second statuses, the second statuses being authored prior to the first statuses and associated with second user identities that are distinct from the first user identity.
Appl. No.: 17/543,044 – Claim 13. The system of claim 12, wherein the output of the machine learning model is representative of a percentage of the second user identities that have been determined to have subscribed to the service.
Appl. No.: 17/543,044 – Claim 14. The system of claim 12, wherein the machine learning model is a supervised machine learning model, wherein the output of the supervised machine learning model is a first output, and wherein the generating of the prediction data comprises generating the prediction data further based on a second output of an unsupervised machine learning model applied to the type data.
Appl. No.: 17/543,044 – Claim 15. The system of claim 10, wherein the service is a telecommunications service associated with a telecommunications service provider.
Appl. No.: 17/543,044 – Claim 17. The non-transitory machine readable medium of claim 16, wherein the user identity is a first user identity, wherein the status data is first status data representative of first statuses associated with the user identity, and wherein the associating of the first status data with the type data comprises associating the first status data with the type data based on an output of a machine learning model applied to second status data representative of second statuses, originating prior to the first statuses and associated with second user identities that are distinct from the first user identity.
Appl. No.: 17/543,044 – Claim 18. The non-transitory machine readable medium of claim 17, wherein the output of the machine learning model is representative of a percentage of the second user identities that have been determined to have subscribed to the service.
Appl. No.: 17/543,044 – Claim 19. The non-transitory machine readable medium of claim 17, wherein the machine learning model is a supervised machine learning model, wherein the output of the supervised machine learning model is a first output, and wherein the generating of the prediction data comprises generating the prediction data further based on a second output of an unsupervised machine learning model applied to the type data.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rangarajan et al. 2014/0379462 [0026] As noted above, the predictor agents 114-116 can use their respective private data 118-120 to generate predictions for respective advertisements in the plurality of advertisements 108-110 as to the likelihood of the end user selecting such advertisements if displayed on the display screen of the computing device 104 together with the publisher content requested by the computing device 104. In an exemplary embodiment, a prediction set forth by a predictor agent may be in the form of a selection probability (click probability). Thus, for instance, the first predictor agent 114 can output a prediction for the first advertisement 108 that indicates that there is a 10% probability that the user of the computing device 104 will select the first advertisement 108 if the first advertisement 108 is displayed together with the publisher content. In another example, a prediction generated by a predictor agent can be binary in nature (e.g., yes or no), and have a confidence score assigned to such binary value.
Sadler 2012/0066082 Abstract: A social media campaign system is described that can quickly and efficiently develop, manage and/or coordinate several different marketing and/or sales campaigns on numerous social media outlets. The system enables the user to upload (especially on a "bulk" basis), schedule and release "tweets" or other content in a highly quick and efficient manner. The user can create, upload, schedule and broadcast a large number of individual marketing and/or sales campaigns on a large number of different social media outlets or networks that has heretofore been too difficult, laborious and time consuming to accomplish with conventional means.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682